Citation Nr: 0106470	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-21 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES


1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for otitis media of the 
right ear with effusion.

3.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	John B. Pike, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In the May 1996 rating action, the RO denied 
the veteran's claim of service connection for a deviated 
nasal septum.  In the April 1998 rating decision, the RO&IC 
denied service connection for denied service connection for 
deviated nasal septum with chronic maxillary sinusitis, 
hearing loss, ear infections, residuals of a tonsillectomy 
and entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran perfected a timely appeal of these 
determinations to the Board.

Thereafter, in an October 1999 rating action, the RO 
established service connection for sinusitis, left ear 
hearing loss and otitis media of the left ear with effusion 
(otitis media).  The RO assigned 10 percent evaluations for 
his sinusitis and otitis media and a noncompensable rating 
for his left ear hearing loss.  As such, because the benefit 
sought on appeal was granted, i.e., service connection, and 
the veteran has not initiated appeals regarding either the 
effective dates of the awards of service connection or 
evaluations assigned, no claims with respect to these 
disabilities are before the Board.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Moreover, in light of the compensable 
evaluations assigned, the veteran's 3.324 claim is moot.  In 
light of the foregoing, the Board has characterized the 
issues as identified on the title page.

Further, the Board observes that the October 1999 Statement 
of the Case (SOC) identifies only the latter rating decision, 
in which the RO confirmed and continued the May 1996 denial 
of the veteran's claim of service connection for deviated 
nasal septum with chronic maxillary sinusitis, as the rating 
action on appeal.  Subsequent to the RO's preparation of the 
October 1999 SOC, however, the United States Court of Appeals 
for Veterans Claims) (Court) decided the case of Muehl v. 
West, 13 Vet. App. 159 (1999).  In Muehl, the Court held that 
where, as here, pertinent evidence is presented or secured 
within one year of the date of the mailing of the notice of 
the decision, that evidence must be considered to have been 
filed in connection with his initial claim.  See Id. at 161-
62.  In this case, not only did the veteran submit statements 
in March and April 1997 expressing timely disagreement with 
the May 1996 rating action see 38 C.F.R. § 20.201 (2001), but 
in February 1997, pertinent medical evidence was received at 
the RO.

Further, the Board notes that in October 2000, the veteran 
submitted pertinent evidence, which was accompanied by a 
waiver of RO consideration, directly to the Board, this 
evidence will be considered by the Board in connection with 
the instant appeal.  See 38 C.F.R. § 20.1304(c) (2000).  

The Board's decision on the veteran's claim of service 
connection for otitis media of the right ear with effusion is 
set forth below.  His claims of service connection for 
deviated nasal septum and right ear hearing loss will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition for the appeal has been obtained.

2.  Otitis media of the right ear with effusion is due to the 
veteran's service-connected sinusitis.


CONCLUSION OF LAW

Otitis media of the right ear with effusion is proximately 
due to or the result of the service-connected sinusitis.  
38 C.F.R. §§ 3.303, 3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative of manifestations of 
otitis media or of right ear problems.

Private medical records in February 1978 show that the 
veteran was treated for recurrent serous otitis media.  Upon 
examination, the right tympanic membrane showed a mild degree 
of congestion around the malleus handle, but mobility was 
still within normal limits.

Private medical records in April 1978 show that the right 
tympanic membrane was mildly atrophic, but moved well.  The 
examiner's impression was a normal otolaryngologic 
examination.
  
Private medical records show that the veteran complained of 
fluid in his ears in May 1978 and that tubes were placed in 
his ears.

Private medical records show that the veteran complained that 
his ears were ringing in July 1980.

Examination of the veteran's right eardrum in March 1982 
showed that the tympanic membrane was scarred.

Private medical records show that the veteran complained that 
his ears were blocked in December 1992.

A March 1996 statement by the veteran's treating physician 
indicates that the veteran had been treated for chronic and 
recurrent serous otitis media, especially on the left side, 
and that tympanotomy tubes had been inserted on several 
occasions.

A February 1997 statement by the veteran's treating physician 
indicates that the veteran had been treated for ear problems 
since 1975, and that the veteran reported being exposed to 
some noise while in the Army and that he worked around noise 
in construction for many years; that more recent 
otorhinolaryngologic examinations have demonstrated bilateral 
middle ear effusions, and that a right tympanotomy tube had 
recently been inserted because of a middle ear effusion; and 
that an audiogram demonstrated a bilateral mixed hearing 
loss.  It was the opinion of the veteran's treating physician 
that the veteran's recurrent middle ear effusions were very 
likely related to Eustachian tube dysfunction, secondary to 
the veteran's sinus disorder.

The veteran underwent a VA audiological evaluation in 
November 1998.  He reported experiencing a chronic otitis 
media, bilaterally, over the last twenty plus years, 
secondary to his sinus disorder.  Later that same month, he 
was afforded a VA ear disease examination, during which he 
reiterated that, over the past twenty years, he has had 
multiple myringotomies because of recurring middle ear 
effusion.  The veteran denied any sinus disease or ear 
problems prior to entering the military.  Upon examination, 
the ear canals had displaced tympanotomy tubes lying free in 
the inferior ear canals; both tympanic membranes were dull 
and slightly retracted.  There was no evidence of 
perforation.  The Rinne's test was negative bilaterally with 
the 500-hertz fork.  The Schwabach's test was decreased 
bilaterally with the 2000-hertz fork.  The veteran was 
diagnosed as having middle ear effusion, secondary to chronic 
sinus disease and dysfunction of the Eustachian tube.

A December 1999 statement by the veteran's treating physician 
indicates that the veteran has chronic serous otitis media in 
both ears, which is very likely related to his chronic sinus 
disorder; and that he has a high frequency sensorineural 
hearing loss in both ears, which may be related in part to 
presbycusis and in part to past noise exposure.

Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claims and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
secondary service connection to be granted, it must be shown 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  The Board 
notes that in Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), the Court held that "pursuant to [38 U.S.C.A.] 
§ 1110[ (West 1991)] and [ 38 C.F.R.] § 3.310(a)[ (2000)], 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Id.  Service connection is warranted for a 
disability if the evidence supports the claim or is in 
relative equipoise; if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted in the introduction, during the course of this 
appeal, in an October 1999 rating action, the RO established 
for sinusitis.  Pursuant to Allen, the veteran need not show 
that chronic and recurrent otitis media of the right ear had 
manifested during service, but need only show that his right 
ear condition was aggravated by his service-connected 
sinusitis.  In this regard, the Board observes that the 
private medical statements offered by the veteran's treating 
physician, dated in February 1997 and December 1999, reflect 
that his recurrent middle ear effusions were very likely 
related to Eustachian tube dysfunction, secondary to the 
veteran's sinus disorder.  The report of VA examination in 
1998 also noted that the veteran's chronic otitis media was 
secondary to his sinus disorder.  In light of the private and 
VA examiners' opinions, and the absence of any medical 
evidence contradicting those opinions, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for otitis media of the right ear with 
effusion.  Allen; 38 C.F.R. § 3.310.


ORDER

Service connection for otitis media of the right ear with 
effusion is granted.


REMAND

Also before the Board are the veteran's claims of entitlement 
to service connection for deviated nasal septum and right ear 
hearing loss.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran's deviated nasal septum was 
aggravated during service as well as whether he has right ear 
hearing loss that is related to his military service.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  Prior to scheduling 
such an examination, however, all outstanding treatment 
records must be associated with the claims folder.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for his deviated nasal septum 
and/or right ear impaired hearing from 
any facility or source identified by the 
veteran.  The aid of the veteran and his 
attorney in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of his deviated nasal septum and/or right 
ear hearing loss found to be present.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests, 
including an audiological evaluation, 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's deviated nasal septum 
was aggravated during service.  In 
addition, the examiner should opine as to 
whether it is at least as likely as not 
that any right ear hearing loss found to 
be present is related to the veteran's 
period of military service.  In offering 
the latter opinion, the examiner should 
comment on the assessments offered by the 
VA physician who evaluated the veteran in 
November 1998 and that offered in 
December 1999 by the veteran's private 
physician.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
of the benefits sought on appeal remains 
denied, the veteran and, if appropriate, 
his representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 



